Opinion filed December 21, 2017




                                     In The

        Eleventh Court of Appeals
                                   ___________

                              No. 11-16-00013-CV
                                   ___________

                        CANDY NOLAND, Appellant
                                        V.
                       MICHAEL NOLAND, Appellee

                    On Appeal from the 244th District Court
                             Ector County, Texas
                       Trial Court Cause No. C-137,912

                     MEMORANDUM OPINION
      Appellant has filed in this court a motion to dismiss this appeal. See TEX. R.
APP. P. 42.1. In the motion, Appellant states that the parties have reached an
agreement in the underlying suit and that this appeal is no longer necessary.
According to the certificate of conference, Appellee consents to the motion.
      We grant Appellant’s motion and dismiss the appeal.


December 21, 2017                                  PER CURIAM
Panel consists of: Wright, C.J.,
Willson, J., and Bailey J.